DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Applicant’s election without traverse of Group II, claims 19-24 in the reply filed on June 24, 2022 is acknowledged.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over NAIINI et al (9,519,216).
The claimed invention recites the following:

    PNG
    media_image1.png
    312
    667
    media_image1.png
    Greyscale

KANG et al report a black photosensitive resin composition comprising an alkali-soluble polyimide-polyamic acid resin, a multifunctional monomer, a photopolymerization initiator, a black colorant and a solvent.  Applicants are directed to paragraph [0043] wherein the black photosensitive resin composition according to one embodiment uses a polyimide-polyamic acid copolymerization resin as the alkali soluble resin and thus may show appropriate optical density when used to form a photosensitive resin layer as an insulation layer as claimed in claim 20, see below:

    PNG
    media_image2.png
    224
    436
    media_image2.png
    Greyscale

Applicants are further directed to paragraph [0092] wherein oxime-based compounds are disclosed as being suitable photopolymerization initiators meeting claim 19 and 20 see below:
    PNG
    media_image3.png
    117
    423
    media_image3.png
    Greyscale

The oxime compounds disclosed above meet the structure of (III) as recited in (C1-1) of claim 19 and 20 for the diphenyl sulfide structure.
            It would have been prima facie obvious to one of ordinary skill in the art of black colorant containing photosensitive composition to select an oxime photopolymerization initiator as reported in KANG et al in paragraph [0043] such as (2-(o-benzoyl oxime)-1-[4-(phenylthio)phenyl]-1,2-octandione) to be used in any of the examples to form a cured composition as an insulating layer with the reasonable expectation of same or similar results for a composition with excellent heat resistance and taper characteristics.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KUNIMOTO et al (2017/0260132) disclose oxime esters used as photoinitiators in photopolymerizable compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                                   
J. Chu 
September 22, 2022